Mr. Justice Hahdy
delivered the opinion of the court.
This was an action at law in the circuit court of Jasper *735county, brought by the plaintiff in error against the defendant, to recover a sum of money paid by the plaintiff to the defendant for the purchase of a tract of land in the year 1838.
It appears by the record, that in that year the defendant sold to the plaintiff several tracts and parcels of land at the same time, including the tract which gave rise to this suit; and that after the bargain was concluded, the defendant, at the plaintiff’s request, delivered to him all his evidences of title to the lands, including the west half of the north-west quarter of section eight, township two, range thirteen east, in order that the plaintiff might have a proper and satisfactory deed to himself drawn, and that the deed was prepared under the direction of the plaintiff and tendered by him to the defendant, and executed by him. In describing the land sold, this deed conveys the west half of the south-west quarter, which was public land belonging to the United States, instead of the west half of the north-west quarter, which was the property of the defendant.
The defendant denies all fraud in the execution of the deed, and alleges that if a mistake occurred in the deed, in conveying land not intended to be conveyed, it was through the fault of the plaintiff, in having the deed improperly drawn. He further relies on the statute of limitations as a bar to the action of the plaintiff to recover back money paid, as claimed by the plaintiff.
The verdict and judgment being for the defendant, the plaintiff brings the case here by writ of error.
Several points of objection to the rulings of the court upon the trial are urged here in behalf of the plaintiff. But it is unnecessary to consider any other question than the defence under the statute of limitations; for though the decision of the court may have been erroneous on other points, if the judgment be correct on that point, which was vital to the case, it will not be reversed.
In reply to the plea of the statute of limitations, the plaintiff says that the action was brought within three years after the discovery of the alleged fraud. And this presents the question, *736whether such a replication is a sufficient answer to a plea of the statute in a court of law.
There is much diversity of opinion upon this point among courts of great learning and authority in this country. The courts of New York, Virginia, South Carolina, and North Carolina have held the replication to be insufficient. Troupe v. Smith, 20 J. R. 33; Leonard v. Pitney, 5 Wend. 30; Allen v. Miller, 17 Ib. 202; Rice v. White, 4 Leigh, 474; Callis v. Waddy, 2 Munf. 511; Miles v. Barry, 1 Hill (S. C.), 296; Hamilton v. Smith, 3 Murph. 115 ; while the contrary rule has been held in Massachusetts, Maine, and New Hampshire. Mass. Turnp. Co. v. Field, 3 Mass. 201; Homer v. Fish, 1 Pick. 435; Cole v. Mc Glathry, 9 Greenl. 131; Sherwood v. Sutton, 5 Mason, 143.
The rule held in this latter class of cases proceeds upon the ground that cases of fraud form an implied exception to the statute, — a principle which, though receiving much sanction at the time the first decision was made in Massachusetts by Chief Justice Parsons, had begun to be doubted in England, and was beginning to be receded from in the courts of this country. Since that time, the principle has been very generally abandoned, and the doctrine is now very fully established, that implied and equitable exceptions are not be engrafted upon the statute, and where the legislature have not made the exception in express words in the statute, that courts cannot allow it on the ground that it is within the reason or equity of the statute. McIver v. Ragan, 2 Wheat. 25; Demarest v. Wynkoop, 3 Johns. Ch. R. 129, and the cases first above cited. And this rule has been adopted by this court. Robertson v. Alford, 13 S. & M. 509.
We are of opinion, therefore, that the rule held in the first class of cases above cited is supported by the sounder reason, and is the better rule; and it follows, that it was no sufficient answer to the plea of the statute in this case, that the action was commenced within three years after the discovery of the alleged fraud.
But if this were not the true rule, the result of this case, for aught that appears in the record, would not be changed; for, *737by the contrary rule, it would have been incumbent on the plaintiff to prove that he discovered the fraud within threé years next preceding the institution of the suit, and that he was prevented from making ihe discovery by the fraudulent concealment of the defendant. And of this the record contains no proof.
Under these views of the case, it is manifest that the plaintiff was not entitled to recover, and that the result should not have been different under any rulings of the court upon other points urged here as grounds for reversal.
The judgment is, therefore, affirmed.